Abram v Joanne Cheung Sui Mei (2017 NY Slip Op 02368)





Abram v Joanne Cheung Sui Mei


2017 NY Slip Op 02368


Decided on March 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 28, 2017

Friedman, J.P., Sweeny, Renwick, Andrias, Manzanet-Daniels, JJ.


3520 350089/14

[*1]Edward Abram, Plaintiff-Appellant,
vJoanne Cheung Sui Mei, Defendant-Respondent.


Law Offices of Peter M. Nissman, New York (Peter M. Nissman of counsel), for appellant.

Order, Supreme Court, New York County (Lori S. Sattler, J.), entered January 20, 2016, which, inter alia, upheld the parties' prenuptial agreement upon inquest, unanimously affirmed, without costs.
Plaintiff husband's efforts to meet his "very high" burden of challenging the parties' prenuptial agreement fail (Anonymous v Anonymous, 123 AD3d 581, 582 [1st Dept 2014]). The plain language of the parties' agreement reveals that the husband's assets to be protected were substantial and that the wife received the maintenance award in question as a quid pro quo. Where, as here, a prenuptial agreement and the circumstances surrounding its execution are "fair," there is no further inquiry (Levine v Levine, 56 NY2d 42, 47 [1982] [internal quotation marks omitted]). Furthermore, the husband's efforts to establish that the agreement was the product of duress are not persuasive (see Barocas v Barocas, 94 AD3d 551 [1st Dept 2012], appeal dismissed 19 NY3d 993 [2012]).
We have considered the husband's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 28, 2017
CLERK